Case 1:20-cv-00060-PLM-PJG ECF No. 19-6, PageID.162 Filed 04/30/20 Page 1 of 5




       SALGADO-RIOS v. DEPARTMENT OF HOMELAND
                   SECURITY, ET AL.


                     Case No. 1:20-cv-60-PLM-PJG


     Exhibit E - CONTEMPORANEOUS TIME RECORDS OF
                    PLAINTIFF’S COUNSEL
Case 1:20-cv-00060-PLM-PJG ECF No. 19-6, PageID.163 Filed 04/30/20 Page 2 of 5




01/24/20
12:36 - 2:06 am       1.5 hr
research, draft complaint, file, pay fee. Will file summons tomorrow.

2:06 - 2:24 am      .3 hr
draft summons and cover re 30 day response time

8:18 - 8:36 am       .3 hr
file/save proposed summons. Make paper file 4 case.

1:06 - 2:30 pm        1.4 hr
review/save notice re case assigned 2 Maloney, review/save/print summons. Clerk was on
autopilot apparently and wrote in 60 despite my cover letter. Draft letter re attempt 2 gain
concurrence 2 amend to 30 days. Prepare summons and complaint 4 service. Make electronic
copy 4 records. Make paper copy and send 2 client via regular mail. Visit p.o. and serve
defendants. Save receipts in paper file.

01/28/20
12:06 - 12:18 pm       .2 hr
listen 2 vm from sarah shilvock - an ice occ attny in Detroit (that I’ve interacted w/ in the past).
She said she wanted Yolanda’s a # for purposes of finding responsive foia records. I called her
back and provided it. Email from ausa concurring in motion and requesting copy of foia
requests. I provided these too.

12:24 - 1:36 pm       1.2 hr
draft/file/save/serve motion 2 amend summons. Fwd copy 2 client by regular mail

01/31/20
12:12 - 1:12 pm      1.0 hr (charge .6 hr)
review/save order and amended summons. Print, prep 4 service. Visit p.o. 2 re-serve.

2:30 - 2:42 pm          .2 hr
draft/file/save cert of service re today’s order

02/06/20
10:30 - 10:42 pm      .2 hr
review and respond 2 emails from opposing counsel - she asked me 2 fwd the foia emails 2 ice
& uscis & I honored the request.

02/18/20
8:06 - 9:18 pm         1.2 hr
Case 1:20-cv-00060-PLM-PJG ECF No. 19-6, PageID.164 Filed 04/30/20 Page 3 of 5




review email from opposing counsel, consider, review file, scan foia acknowledgment papers
from uscis, save, fwd 2 counsel, prepare return of summons, prepare declaration re service, file,
save. Calculate deadline 4 answer. Mark calendar w/ default date.

02/20/20
11:00 - 11:12 am      .2 hr
take call from Babinsky. She asked 4 an extension. Reluctantly, I stipulated to 14 days.

8:12 - 8:24 pm        .2 hr
review stipulation and consent 2 filing

02/21/20
12:18 - 12:30 pm      .2 hr
revew/save filed stipulation and order. Re-mark default date.

03/04/20
1:00 - 1:06 pm        .1 hr
return phone call from L. Babinsky. Leave vm.

2:12 - 2:18 pm         .1 hr
tc w/ Babinsky. I confirmed receipt of records that were delivered on 03/02.

03/08/20
9:36 - 11:06 pm       1.5 hr
review FOIA documents provided by ICE.
Prior entry by Yolanda (in 2006) categorized as a voluntary return. See pg. 8.
Review FOIA documents provided by USCIS. Save all in electronic file, print copy and fwd via
regular mail 2 Yolanda. Write email 2 Babinsky re status of case.

03/10/20
4:06 - 4:30 pm      .4 hr
review vm from Babinsky, call her back, send follow up email.

4:36 - 4:54 pm        .3 hr
calculate time spent on case (9.8 hours as of 4:30 pm today). Review economics of law practice
survey. Consider. Text client 2 inform her re plan.

8:42 - 8:48 pm        .1 hr
return missed call from client. Discuss matter.

9:18 - 948 pm         .5 hr
emails w/ counsel re settlement & 2nd extension

03/11/20
Case 1:20-cv-00060-PLM-PJG ECF No. 19-6, PageID.165 Filed 04/30/20 Page 4 of 5




4:00 - 4:06 pm        .1 hr
take phone call from Babinsky

6:42 - 7:18 pm        .6 hr
reviewing papers filed by Babinsky

7:24 - 7:36 pm       .2 hr
continue review of papers

7:48 - 8:42 pm           .9 hr
finish initial review. send new records provided today by ice 2 client via regular mail. Print foia
ice email. the address is as listed in fuentes affidavit but “ice-foia” is lower case. Fuentes makes
this part of the email upper case in his affidavit and it is the same on various dhs websites but
@:
https://www.dhs.gov/foia-contact-information
…the email address is all lower case and so, if the email address is case sensitive, the error is on
the part of dhs for having lower case on its website. Print info @ above link. Also print email
from paralegal dexter Johnson and place in paper file. Under local rules, response 2 dispositive
motion is due in 28 days although I should be able 2 get an extension since I provided one 2
government counsel. Plan will likely b 2 admit 2 mootness but argue we are the prevailing party
under a catalyst theory.
Print email 2 ICE re USCIS referral 4 other client (VSJS). It has been nearly 3 months and there
has been no response. Also place CBP FOIA response 4 Yolanda’s daughter in foia litigation file.

03/13/20
1:36 - 1:54 pm         .3 hr
I received a UPS delivery today. Delivery was 1st attempted yesterday but I was out of the office
4 a green card interview in Detroit. The delivery was the 02/24 uscis determination letters. This
package was shipped on 03/11. The package also included 2 CDs w/ records from USCIS NRC.
Place in paper file.

03/27/20
1:42 - 1:54 pm        .2 hr (charge 0.0 hr)
email Laura Babinsky re extension on deadline 2 file response 2 motion 2 dismiss

3:48 - 4:12 pm          .4 hr (charge 0.0 hr)
drafting stipulation

4:24 - 4:48 pm        .4 hr (charge 0.0 hr)
complete stipulation & fwd 2 opposing counsel 4 approval. Mark calendar 2 follow up.

5:00 - 5:12 pm           .2 hr (charge 0.0 hr)
add in dates, pdf, file stipulation, save in electronic file
Case 1:20-cv-00060-PLM-PJG ECF No. 19-6, PageID.166 Filed 04/30/20 Page 5 of 5




03/30/20
9:24 - 9:30 pm        .1 hr (charge 0.0 hr)
review/save order re extension. Re-mark calendar w/ new deadline and warnings

04/18/20
5:42 - 5:48 pm        .1 hr
discuss foia matter w/ Yolanda. She approved my action plan.

04/29/20
9:18 - 9:24 am        .1 hr
drafting motion 4 attorney fees. Send email seeking concurrence re motion.

9:30 - 9:54 am        .4 hr
drafting motion & brief.

10:06 - 10:54 am       .8 hr
drafting brief & researching

12:00 - 1:06 pm       1.1 hr
drafting brief

5:18 - 1:30 am          8.2 hr (charge 4.6 hr)
drafting brief, declaration, cert re word count & cert re concur
